03/08/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0616



                           Supreme Court No. DA-20-0616

BENJAMIN M. DARROW,
              Appellant/Plaintiff,
v.

THE EXECUTIVE BOARD OF THE
MISSOULA COUNTY
DEMOCRATIC CENTRAL
COMMITTEE, and DAVID
KENDALL, individually,
and in his position as Chair of the
MISSOULA COUNTY
DEMOCRATIC CENTRAL
COMMITTEE,
                    Appellee/Defendant.


                                     ORDER



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including April 8, 2021, within which to prepare, file, and serve Appellant’s

opening brief on appeal.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              March 8 2021